Citation Nr: 1417769	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  13-04 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to VA educational assistance benefits under the Veterans Retraining Assistance Program (VRAP), beginning in September 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from October 1985 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Subsequently, the Veteran's educational folder was returned to her local RO in Seattle, Washington.  Although the Muskogee RO adjudicates VA educational benefits matters, the service member's office of original jurisdiction is the Seattle, Washington RO.  

In August 2013, the Veteran presented testimony at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's educational folder. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  However, a review of the Veterans Benefits Management System (VBMS) reveals additional congressional inquiry documents that have been considered by the Board.


FINDING OF FACT

Although the Veteran meets the basic eligibility requirements for VRAP benefits, the school where she pursued her online certification degree, the University of Texas at Dallas, is not a community college or technical school.   Rather, the University of Texas at Dallas is a four-year school.  



CONCLUSION OF LAW

The criteria are not met for VA educational assistance benefits under VRAP, beginning in September 2012.  38 U.S.C.A. § 4100 (West 2002 & Supp. 2013); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 (duty to notify), 21.1032 (duty to assist).  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032."  Presumably, these provisions apply to VRAP educational benefits as well.  In the present case, the Board acknowledges no VCAA letter was sent to the Veteran. 

In any event, the Veteran's personal statements and hearing testimony demonstrate she has actual knowledge of what evidence is required to establish her claim and that a reasonable person would understand what was needed from the information provided.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (noting that defects in notice are not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand from the information provided).  To that end, the Veteran was sufficiently advised in the November 2013 (SOC) and the June 2012 administrative decision that she was being denied VRAP benefits because the online training program she enrolled in at the University of Texas at Dallas is not being pursued at a community college or technical school, since the University of Texas at Dallas is neither.  She has presented argument on her behalf in various statements and at her hearing.  Her representative has also presented argument.  The Veteran states that she detrimentally relied on the erroneous advice of VA personnel that she would receive 12 months of VA educational benefits through VRAP.  Her argument is essentially one of equity.  So the Board is satisfied the Veteran was afforded a meaningful opportunity to participate in the adjudication of her claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

In addition, the Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2013.  The undersigned Acting Veterans Law Judge set forth the issue to be discussed, clarified the Veteran's contentions, and elicited further information as when appropriate.  The hearing focused on the elements necessary to substantiate the VRAP claim and the Veteran, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate her VRAP benefits claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  Moreover, the Veteran and her representative have not requested another hearing.  

Regardless, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as will be discussed below.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  

II.  Factual Background and Contentions

The material facts in this case are not in dispute.  In June 2012 the Veteran filed a VA Form 12-1998 to apply for VRAP educational benefits at the University of Texas at Dallas.  The course of study was organizational behavior management and coaching.  The Veteran was requesting VA retraining assistance to supplement her previous education as a registered nurse (RN), in order to improve her career options.  She states the degree was not an academic degree, but rather a working degree or certification.  She contends that VA officials informed her that her tuition would be paid for by way of VRAP benefits.  She adds that she was not informed when she applied for VRAP benefits that the degree she sought was not offered by a community college.  She began her courses in the online program in September 2012.  See July 2012 NOD; January 2013 VA Form 9; August 2013 hearing testimony; December 2012 Veteran statement contained in congressional inquiry packet.   

In the June 2012 administrative decision and November 2013 SOC, the RO determined that although the Veteran met the basic eligibility requirements for VRAP benefits, the RO still had to deny her claim for VRAP benefits because the online training program she enrolled in at the University of Texas at Dallas does not qualify under VRAP, as her degree is not offered by a community college or technical school.  Rather, the University of Texas at Dallas is a four-year school.  
  
III.  Laws and Analysis

The VRAP is a component of "The Vow to Hire Heroes Act of 2011," passed by Congress, and signed into law by the President.  See Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.

All parts of the VRAP law - Pub. L. No. 112-56, 125 Stat. 713, section 211 (Nov. 21, 2011) - are included in a Note under 38 U.S.C.A. § 4100 (West 2002 & Supp. 2013).    

Under 38 U.S.C.A. § 4100 (West 2002 & Supp. 2013), the Congress makes the following findings:

(1) As long as unemployment and underemployment continue as serious problems among disabled Veterans and Vietnam-era Veterans, alleviating unemployment and underemployment among such Veterans is a national responsibility.

(2) Because of the special nature of employment and training needs of such Veterans and the national responsibility to meet those needs, policies and programs to increase opportunities for such Veterans to obtain employment, job training, counseling, and job placement services and assistance in securing advancement in employment should be effectively and vigorously implemented by the Secretary of Labor and such implementation should be accomplished through the Assistant Secretary of Labor for Veterans' Employment and Training.

In addition, the pertinent parts of Pub. L. No. 112-56, 125 Stat. 713, section 211 (Nov. 21, 2011), included as a Note in 38 U.S.C.A. § 4100 (West 2002 & Supp. 2013), provide the following:

(b) Retraining assistance.--Except as provided by subsection (k), each Veteran who participates in the program established under subsection (a)(1) shall be entitled to up to 12 months of retraining assistance provided by the Secretary of Veterans Affairs.  Such retraining assistance may only be used by the Veteran to pursue a program of education (as such term is defined in section 3452(b) of title 38, United States Code) for training, on a full-time basis, that--

(1) is approved under chapter 36 of such title [38 U.S.C.A. § 3670 et seq.];

(2) is offered by a community college or technical school (emphasis added);

(3) leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training); 

(4) is designed to provide training for a high-demand occupation, as determined by the Commissioner of Labor Statistics; and

(5) begins on or after July 1, 2012.

.....

(e) Eligibility.--

(1) In general.--For purposes of this section, an eligible Veteran is a Veteran who--

(A) as of the date of the submittal of the application for assistance under this section, is at least 35 years of age but not more than 60 years of age;

(B) was last discharged from active duty service in the Armed Forces under conditions other than dishonorable;

(C) as of the date of the submittal of the application for assistance under this section, is unemployed;

(D) as of the date of the submittal of the application for assistance under this section, is not eligible to receive educational assistance under chapter 30, 31, 32, 33, or 35 of title 38, United States Code [38 U.S.C.A. § 3001 et seq., 3100 et seq., 3201 et seq., 3301 et seq., or 3500 et seq., respectively], or chapter 1606 or 1607 of title 10, United States Code [10 U.S.C.A. § 16131 et seq. or 16161 et seq., respectively];

(E) is not in receipt of compensation for a service-connected disability rated totally disabling by reason of unemployability;

(F) was not and is not enrolled in any Federal or State job training program at any time during the 180-day period ending on the date of the submittal of the application for assistance under this section; and

(G) by not later than October 1, 2013, submits to the Secretary of Labor an application for assistance under this section containing such information and assurances as that Secretary may require.

Initially, the Veteran meets the basic eligibility requirements for VRAP benefits, in that she was at least 35 but not more than 60 years old; discharged under other than dishonorable conditions; unemployed at the time of submittal of her education benefits application; not eligible for any other VA education benefit programs; not in receipt of VA compensation due to unemployability; was not in the last 180 days enrolled in a Federal or state job training program; and she submitted her educational benefits application before October 1, 2013, in a timely manner.  See Pub. L. No. 112-56, 125 Stat. 713, section 211(e) (Nov. 21, 2011).  

Nevertheless, upon review of the evidence of record, the Board finds that although the Veteran meets the basic eligibility requirements for VRAP benefits, the claim must be denied as a matter of law because the University of Texas at Dallas is not a community college or technical school.  Rather, the University of Texas at Dallas is a four-year school.  In other words, the Veteran failed to take her certification degree for organizational behavior management and coaching at a "community college or technical school," as required by Pub. L. No. 112-56, 125 Stat. 713, section 211(b)(2) (Nov. 21, 2011).  There does not appear to be any statutory or regulatory exception to this requirement for VRAP benefits.  

Although the Veteran indicates that she was provided with erroneous information by VA counselors concerning her entitlement to VRAP benefits when she applied, the Court has also held that since payment of government benefits must be authorized by statute, inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("erroneous advice given by a government employee cannot be used to estop the government from denying benefits"); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that an appellant was not entitled to education benefits based on his assertion that misleading or erroneous information was provided regarding education benefits).  In other words, even if the Veteran was misinformed by either college or VA officials, the Board is without legal authority to grant the claim on either basis.  

Although the Veteran indicates she was unaware that her VRAP benefits had to be offered by a community college or technical school, it is clear that ignorance cannot be used as an excuse for failure to follow a promulgated law or regulation.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The Court in Morris noted that the Supreme Court of the United States had held that persons dealing with the Government were charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App. at 265.  In fact, the Court most recently confirmed that VA law and regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

While the Board is certainly sympathetic to the Veteran's claim and particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  The Courts have held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  Congress has limited VRAP benefits for retraining assistance to degree or certificates pursued at a "community college or technical school."  There simply is no provision of law in which the Board may grant the Veteran the benefits sought.  Accordingly, the claim for VRAP educational benefits beginning in September 2012 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to VA educational assistance benefits under VRAP beginning in September 2012 is denied. 




____________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


